DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6-7, 9, 11-12, 14-19, 21-27, 29 and 31 are pending. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2020 and 5/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both processor 106 and detector 106.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 8A-8E should be designated by a legend such as --Prior Art-- because only that 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  500, 800 and 806.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Pg. 16, line 33, "positions corresponding to numbers 1-5" only appear in FIG. 9A, not in FIG. 8A.  

Claim Objections
Claim 6  is objected to because of the following informalities:  line 1, the “5” should also be crossed out in “any one of claims 1 to 5”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9, 11-12, 14-19, 21-27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemeck et al. (US 20140009591A1) in view of McNamer et al. (US 20160309137A1).
Regarding claim 1, Ziemeck et al. teaches,
A system for providing information about an environment to a user within the environment (Abstract, lines 7-8: visual aid system; Fig. 2 and 9: vision aid system; Para. 0007, lines 8-12: a three-dimensional copy of the current environment of the user can be acquired, in which the image visualized by the user from the vision aid system; Para. 0014, lines 2-5: vision aid according to the invention can, by means of the electronic calculating capacity of the pocket computer with the acquired image data, generate a three-dimensional map and visualize this to the user; Para. 0065, lines 2-5: particular objects in the acquired image can, through additional information, be specifically accentuated and visualized to the user with the vision aid system), 
Ziemeck et al. does not expressly disclose,
 provide an output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus.
However, McNamer et al. teaches,
provide output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid system of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 2, Ziemeck et al. teaches,
The system of claim 1, further comprising motion sensors (Para. 0017, lines 1-5: the spectacles, in which the camera is integrated, may for example be equipped with three-dimensional acceleration sensors, which respectively ascertain the acceleration [ẍ ÿ z̈] of the spectacles and thereby the acceleration of the camera in the three spatial directions [x, y, z]; Para. 0071) configured to measure motions and displacements of the detection apparatus (Para. 0017, lines 1-5: the spectacles, in which the camera is integrated, may for example be equipped with three-dimensional acceleration sensors, which respectively ascertain the acceleration [ẍ ÿ z̈] of the spectacles and thereby the acceleration of the camera in the three spatial directions [x, y, z]; Para. 0071, lines 1-4: with the measurements delivered by the acceleration sensor 9 and the angular acceleration sensor 10, a change of the spatial orientation of the camera 7 relative to a previous spatial orientation of the camera 7 can be determined).
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 1 from which claim 2 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid system of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 4, Ziemeck et al. teaches,
The system of claim 2, wherein: the motion sensors are configured to measure an initial position of a head of the user when the user selects the object of interest (Para. 0018, lines 1-7: to determine the current camera position relative to a previous camera position, an inertial navigation method may be used. For this purpose, one, two or more acceleration sensors (one-dimensional, two-dimensional, three-dimensional or multi-dimensional, e.g. six-dimensional acceleration sensors can be placed at kinematically well-conditioned positions in the spectacles; Para. 0019 and Para. 0023; Para. 0026, lines 4-7: the current speed of the spectacles or the user of the vision aid can be ascertained via the change of the image information in combination with the acceleration measurement data of the spectacles), a lateral shift of a head of the user to adjust a position of the field of view, and the motion sensors are configured to measure a 
Ziemeck et al. does not expressly disclose, 
the electronic processor is configured to provide output to guide.
However, NcNamer et al. teaches,
the electronic processor is configured to provide output to guide (Para. 0008, lines 4-6: at least one processor and at least one image capture device for capturing a real-time image and a first still image of a scene; Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 6, Ziemeck et al. teaches,
The system of claim 1, wherein the electronic processor (Para. 0006, line 4: electronic means for processing the acquired image data; Para. 0064, lines 2-6: the image data processed by the electronic components in the pocket computer 3 may be transmitted back to the spectacles 2 via the data conductor 4 and relayed to the microelectronic stimulation device 6 implanted in the eye 5 of the user) is configured to adjust a position of the field of view by a distance substantially matching a distance of a lateral shift of a head of the user (Para. 0018, lines 1-7: to determine the current camera position relative to a previous camera position, an inertial navigation method may be used. For this purpose, one, two or more acceleration sensors (one-dimensional, two-dimensional, three-dimensional or multi-dimensional, e.g. six-dimensional acceleration sensors can be placed at kinematically well-conditioned positions in the spectacles; Para. 0019 and Para. 0023; Para. 0026, lines 4-7: the current speed of the spectacles or the user of the vision aid can be ascertained via the change of the image information in combination with the acceleration measurement data of the spectacles; Para. 0071).
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 1 from which claim 6 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid system of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 7, Ziemeck et al. teaches,
The system of claim 6, wherein: the electronic processor (Para. 0006, line 4: electronic means for processing the acquired image data; Para. 0064, lines 2-6: the image data processed by the electronic components in the pocket computer 3 may be transmitted back to the spectacles 2 via the data conductor 4 and relayed to the microelectronic stimulation device 6 implanted in the eye 5 of the user) is configured to calculate: a principal rotation angle of a principal ray for the object of interest from the head after the lateral shift (Para. 0023, lines 7-18: more than two images from different positions and orientations can be processed, in order to thereby generate a more complete three-dimensional map of the environment of the user of the vision aid, which may take place e.g. by means of the known "batch compensation method". A prerequisite for this method are small head movements of the user in the order of 
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 6 from which claim 7 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide 
Regarding claim 9,
The system of claim 1, wherein the electronic processor (Para. 0006, line 4: electronic means for processing the acquired image data; Para. 0064, lines 2-6: the image data processed by the electronic components in the pocket computer 3 may be transmitted back to the spectacles 2 via the data conductor 4 and relayed to the microelectronic stimulation device 6 implanted in the eye 5 of the use) is configured to identify portions of the images that correspond to the object of interest by identifying a feature of the object of interest (Para. 0006, lines 7-11: wherein, in the reproduction of the processed image, additional information and/or particular attributes regarding the spatial position of objects in the acquired image are visualized, these being associated with objects in the acquired image; Para. 0037), and cropping each of the images such that the object of interest is near the center of the each of the images (Para. 0032, lines 5-11: the actual image of the environment is hereby also simultaneously available, which can, for example, be applied for a so-called "texture mapping" of the current environment onto the currently depicted object. Instead of a "texture mapping", the currently not-displayed objects can also be masked out with the three-dimensional map, so that only the image sections of the currently depicted objects are visible;  Para. 0047), wherein the electronic processor (Para. 0006, line 4: electronic means for processing the acquired image data; Para. 0064, lines 2-6: the image data processed by the electronic components in the pocket computer 3 may be transmitted back to the spectacles 2 via the data conductor 4 and relayed to the microelectronic stimulation device 6 implanted in the eye 5 of the use) is configured to present 
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 1 from which claim 9 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid system of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 11, Ziemeck et al. teaches, 

Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 1 from which claim 11 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 12, Ziemack et al. teaches,
The system of claim 1, wherein the depth and image information comprises a set of depth sliced images each corresponding to a depth plane at a different distance relative to the position of the user (Abstract, lines 13-19: a three-dimensional image of the current environment of the user can be acquired owing to the fact that the image visualized to the user by the visual aid system according to the invention comprises additional information, for example, about the relative distance of the objects contained in the image and a depth-selective representation of the acquired image can thus be achieved; Para. 0010, lines 3-13: a three-dimensional map of the vicinity of a particular image section is able to be employed in the form that only the segments of the image are depicted that are present in the near or middle distance of the user of the vision aid, because these may be of greater interest for the user than segments of the image or objects, which are located at a greater distance. Alternatively, in a special operating mode of the vision aid according to the invention, only more distant objects may be depicted, in the event the user of the vision aid preferably wants to visualise the background of the acquired image or the more distant objects; Para. 0012, lines 4-10: as intersection surfaces, sections of planar surfaces or a cylindrical or a spherically surface or other desirably formed intersection surfaces may, for example, be selected. According to the operating mode of the implant system, only the intersection surfaces with the acquired objects are thereby depicted in the three-dimensional model of the pocket computer (or the 
Ziemeck et al. does not expressly disclose, 
wherein the depth sliced images comprise confocal images.
However, McNamer et al. teaches,
wherein the depth sliced images comprise confocal images (Para. 0155: in the stereoscopic mode, upon capture of the first image of a pair, the camera may use the information relating to optics, focus, and depth of field (Circle of Confusion), in combination with measurable qualities of the capture image, to approximate the depth of the closest focused object in the frame; Para. 0170).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate depth images comprising confocal images by McNamer et al. into the vision aid system of Ziemeck et al. in order to aid users of image capture devices to select appropriate image capture positions for capturing two-dimensional images for use in generating three-dimensional images and to provide methods and systems for altering the depth perceived in three-dimensional images. (McNamer et al., Para. 0006).
Regarding claim 14, Ziemeck et al. teaches,
The system of claim 1, wherein the one or more depth planes (Abstract, lines 13-19: a three-dimensional image of the current environment of the user can be acquired owing to the fact that the image visualized to the user by the visual aid system according to the invention comprises additional information, for example, about the relative distance of the objects 
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 1 from which claim 14 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid method of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 15, Ziemeck et al. teaches,
The system of claim 1, wherein the one or more depth planes (Abstract, lines 13-19: a three-dimensional image of the current environment of the user can be acquired owing to the 
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 1 from which claim 15 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid method of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 16, Ziemeck et al. teaches,

Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 1 from which claim 16 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid system of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 17, Ziemeck et al. teaches,
The system of claim 1, wherein the electronic processor (Para. 0006, line 4: electronic 
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 1 from which claim 17 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide 
Regarding claim 18, Ziemeck et al. teaches,
The system of claim 1, further comprising an input interface configured to receive input information from the user and to transmit the input to the electronic processor based on the input information (Para. 0025; Para. 0051: an electronic integrator can be constructed either analogue with the aid of precise operation amplifying circuits or can be realised with the adoption of a digital processor having diverse mathematically integration methods, which preferably adapt their precision to the input signal; Para. 0064, lines 6-9: the transfer of the image data from the spectacles 2 to the microelectronic stimulation device 6 takes place, for example, wirelessly via an inductive and/or optoelectronic interface).
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 1 from which claim 18 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).

Regarding claim 21, Ziemeck et al. teaches,
The system of claim 1, wherein the electronic processor (Para. 0006, line 4: electronic means for processing the acquired image data; Para. 0064, lines 2-6: the image data processed by the electronic components in the pocket computer 3 may be transmitted back to the spectacles 2 via the data conductor 4 and relayed to the microelectronic stimulation device 6 implanted in the eye 5 of the use) is configured to track the object of interest in a depth plane (Fig. 6; Para. 0058, lines 1-2: movement trace with a number of successive positions; Para. 0075).
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a reference point on a field of view of the detection apparatus in claim 1 from which claim 18 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid system of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 19, Ziemeck et al. teaches,
The system of claim 18, wherein the input interface (Para. 0025; Para. 0051: an electronic integrator can be constructed either analogue with the aid of precise operation amplifying circuits or can be realised with the adoption of a digital processor having diverse mathematically integration methods, which preferably adapt their precision to the input signal; Para. 0064, lines 6-9: the transfer of the image data from the spectacles 2 to the microelectronic stimulation device 6 takes place, for example, wirelessly via an inductive and/or optoelectronic interface).
Ziemeck et al. does not expressly disclose,
comprises a controller mounted to a cane, or a voice-activated interface.
However, McNamer et al. teaches, 
comprises a controller mounted to a cane, or a voice-activated interface (Para. 0168; Para. 0178).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate a mounted controller taught by McNamer into the vision aid system of Ziemeck et al. in order to include an input interface that allows the user to easily automate the movement process (McNamer et al., Para 
Regarding claim 22, Ziemeck et al. teaches,
The system of claim 1, wherein the reference point on the field of view (Para. 0071; Para. 0076, lines 4-9: by use of location differential coordinates and angular differential coordinates, the relative position of the camera 7 reference to the camera position or the position of the user of the vision aid system at the acquisition of the previous or successive image can be assigned to each acquired image of the sequence) is a center of the field of view (Para. 0010, lines 5-7: only the segments of the image are depicted that are present in the near or middle distance of the user of the vision aid; Para. 0032 and 0047).
 Ziemeck at al. does not expressly disclose,
and the reference point on each of the images is a center of each of the images.
However, McNamer et al. teaches,
and the reference point on each of the images is a center of each of the images (Para. 0148, lines 6-23: the method may include calculating one of camera positional offset and pixel offset indicia in a real-time display of the scene to indicate a target camera positional offset with respect to one captured image and potentially, one of the image sensor property, optical property, focal property, and viewing property of the captured images. Further, for example, for vertical and perspective alignment, a Hough or any other transform for line identification may be applied, and the dominant horizontal and perspective lines in the two images (alternately colored) may be superimposed over the displayed real-time image in the live-view mode to assist the user in aligning the second picture vertically and for perspective. Further, a procedure to calculate required horizontal displacement, as described in more detail herein, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the reference point of each image being the center of each image taught by McNamer et al. into the vision aid system of Ziemeck et al. in order to enhance imaging (McNamer et al., Para. 0119).
Regarding claim 23, Ziemeck et al. teaches,
A method of providing information about an environment to a user within the environment (Para. 0007, lines 8-12: a three-dimensional copy of the current environment of the user can be acquired, in which the image visualized by the user from the vision aid system; Para. 0014, lines 2-5: vision aid according to the invention can, by means of the electronic calculating capacity of the pocket computer with the acquired image data, generate a three-dimensional map and visualize this to the user; Para. 0065, lines 2-5: particular objects in the acquired image can, through additional information, be specifically accentuated and visualized to the user with the vision aid system), the method comprising: obtaining, using a detection apparatus, depth and image information about the environment, wherein the depth and image information comprises data relating to potential objects of interest at multiple distances relative to a position of the user within the environment (Abstract, lines 13-19: a three-
Ziemeck et al. does not expressly disclose,
providing output to guide the user to move the detection apparatus to position the object of interest near a center of a field of view of the detection apparatus.
However, McNamer et al. teaches,
providing output to guide the user to move the detection apparatus to position the object of interest near a center of a field of view of the detection apparatus (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the reference point of each image being the center of each image taught by McNamer et al. into the vision aid method of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 24, Ziemeck et al teaches,
The method of claim 23, further comprising detecting motions and displacements of the detection apparatus (Para. 0017, lines 1-5: the spectacles, in which the camera is integrated, 
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a center of a field of view in claim 23 from which claim 24 depends.
However, McNamer et al. teaches the aforementioned limitation Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid method of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 25, Ziemeck et al. teaches,

Ziemeck et al. does not expressly disclose,
providing an output to guide.
However, McNamer et al. teaches,
providing an output to guide (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid method of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 26, Ziemeck et al. teaches,
The method of claim 23, further comprising adjusting a position of the field of view by a distance substantially matching a distance of a lateral shift of a head of the user (Para. 0018, lines 1-7: to determine the current camera position relative to a previous camera position, an inertial navigation method may be used. For this purpose, one, two or more acceleration sensors (one-dimensional, two-dimensional, three-dimensional or multi-dimensional, e.g. six-dimensional acceleration sensors can be placed at kinematically well-conditioned positions in the spectacles; Para. 0019 and Para. 0023; Para. 0026, lines 4-7: the current speed of the spectacles or the user of the vision aid can be ascertained via the change of the image information in combination with the acceleration measurement data of the spectacles; Para. 0071).
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the 
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid method of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 27, Ziemeck et al. teaches,
The method of claim 26, further comprising calculating an angle representing a principal rotation angle of a principal ray for the object of interest from the head after the lateral shift (Para. 0023, lines 7-18: more than two images from different positions and orientations can be processed, in order to thereby generate a more complete three-dimensional map of the environment of the user of the vision aid, which may take place e.g. by means of the known "batch compensation method". A prerequisite for this method are small head movements of the user in the order of magnitude of the eye separation of two human eyes. The camera may 
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a center of a field of view in claim 26 from which claim 27 depends.
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid method of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 29, Ziemeck et al. teaches,
The method of claim 23, further comprising: identifying portions of the images that correspond to the object of interest by identifying a feature of the object of interest (Para. 0006, lines 7-11: wherein, in the reproduction of the processed image, additional information and/or particular attributes regarding the spatial position of objects in the acquired image are visualized, these being associated with objects in the acquired image; Para. 0037); and presenting each resulting cropped image to the user (Para. 0032, lines 5-11: the actual image of the environment is hereby also simultaneously available, which can, for example, be applied for a so-called "texture mapping" of the current environment onto the currently depicted object. Instead of a "texture mapping", the currently not-displayed objects can also be masked out with the three-dimensional map, so that only the image sections of the currently depicted objects are visible;  Para. 0047).
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a center of a field 
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid method of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Regarding claim 31, Ziemeck et al. teaches,
The method of claim 23, further comprising: converting the images into electrical signals, and transmitting the electrical signals to a visual prosthesis worn by the user (Para. 0066, lines 10-15: the image acquired by the camera 7 is converted into electrical signals and delivered to the ganglion cells of the retina and the optic nerve via stimulation electrodes of the stimulation device 6 by means of electrical stimulation impulses in order to restore or to improve the visual faculty of the user).
Ziemeck et al. does not expressly disclose the limitation of providing output to guide the user to move the detection apparatus to position the object of interest near a center of a field 
However, McNamer et al. teaches the aforementioned limitation (Para. 0044, lines 1-11: methods, systems, and computer program products for selecting an image capture position to generate a three dimensional image in accordance with embodiments of the present subject matter are disclosed herein. According to one or more embodiments of the present subject matter, a method includes determining a plurality of first guides associated with a first still image of a scene. The method can also include displaying a real-time image of the scene on a display. Further, the method can include determining a plurality of second guides associated with the real-time image; Para. 0148 and 0164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate providing output to guide the user taught by McNamer et al. into the vision aid method of Ziemeck et al. in order to improve object alignment and imaging (McNamer et al., Para. 0164).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beckman et al. (WO 2017156021A1, see attached reference) teaches methods and apparatus designed to provide a completely blind person the ability to detect and identify landmarks and to navigate within their surroundings. The apparatus includes a portable, closed-loop system of capture, analysis, and feedback that uses a headset containing an unobtrusive camera and a control computer that communicates wirelessly with a wireless network and/or remote platform. The camera component of the headset captures images during an activity to 
Wang et al. (CN 106137532A, see attached machine translation) teaches an image processing device of visual cortex prosthesis (Abstract, line 1).
Benosman et al. (used in reference to foreign priority date March 26, 2014 but referencing US Publication No. 20170111619 A1 for ease of use) teaches a device for displaying a sequence of images in the form of a matrix of pixels is proposed, comprising a control unit coupled operationally to a projector, the control unit comprising an input interface configured to receive the asynchronous information representing, for each pixel in the matrix, events concerning the pixel and a processor configured to control the activation of each pixel in the matrix at instants determined by respective events indicated by the asynchronous information for said pixel (Para. 0006, lines 1-10). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NANCY BITAR/Primary Examiner, Art Unit 2664